PER CURIAM.
The Coconut Grove Civic Club and two voters appeal an adverse summary judgment in a declaratory judgment action. We affirm.
The City of Miami has entered into a management agreement with appellee Bunkers of Miami Joint Venture for the management of the city-owned Mel Reese Golf Course. Bunkers submitted the only response to the city-issued Request for Qualifications, pursuant to which the City sought to identify a qualified firm which could manage the golf course.
Appellants contend that the management agreement is, in substance, a lease of the golf course to Bunkers. Under the City Charter, the City can enter into a lease of city-owned property without a referendum only if the City has received a minimum of three competitive bids. See Miami, Fla., Charter § 29(b). If there are less than three competitive bids, then the lease transaction must be approved by referendum. See id.
Appellants brought a declaratory judgment action, contending that the management agreement is, in substance, a lease which must be submitted to the voters for approval by referendum. From an adverse summary final judgment, this appeal has been lodged.
Although the City and Bunkers argue to the contrary, for present purposes we assume that the individual appellants have standing to pursue their claim.*
On the merits, however, we affirm. We find no error in the trial court’s conclusion that the agreement at issue here is, as stated, a management agreement rather than a lease. We have carefully considered appellants’ arguments to the contrary but are not persuaded thereby. Appellants’ unhappiness with the agreement is an issue which appellants must pursue with the appropriate city authorities, or otherwise in the political process.
Affirmed.

 Appellants reason that refusal to submit a required item to referendum impairs the individual appellants' constitutionally protected right to vote. But see Smith v. City of Pinellas Park, 336 So.2d 1255 (Fla. 2d DCA 1976).